DETAILED ACTION
1.          Claims 1-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 6/23/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.         Claims 1-5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2021/0075691 A1 to Zeng et al. (hereinafter “Zeng”) in view of United States Patent Application Publication 2021/0321284 A1 to Muraoka et al. (hereinafter “Muraoka”).
            Regarding Claim 1, Zeng discloses a method of parameter estimation for a multi-input multi-output system based on deep learning, as executed in a communication system having a base station and a user device, with the method comprising:
     creating a connection between the base station and the user device entering a coverage of the base station (Zeng: [0100-0101] – includes identifying a channel for communication between a first device and a second device, interchangeably defined as a base station and a user equipment, wherein communication takes place (a connection) for control information.);
     transmitting real-time channel information from the user device to the base station through the connection (Zeng: [0102-0103] – corresponds to receiving (having been transmitted) collected data, measurement metrics, or other information as it relates to the channel of communication between the first and second device. Other real-time channel information metrics include channel degradation, a sudden burst of interference on the channel, or other conditions. See also [0087-0088] defining channel information as current communications measurements, or real-time input parameters associated with the communication channel.), wherein the real-time channel information is a channel status of the user device upon the creation of the connection between the base station and the user device (Zeng: [0102-0103] – corresponds to receiving (having been transmitted) collected data, measurement metrics, or other information as it relates to the channel of communication between the first and second device. Other real-time channel information metrics include channel degradation, a sudden burst of interference on the channel, or other conditions. See also [0087-0088] defining channel information as current communications measurements, or real-time input parameters, associated with the communication channel.);
     [optimizing] a parameter for the user device based on the real-time channel information through a [deep learning] algorithm, as performed by the base station (Zeng: [0100-0104] – corresponds to identifying an input parameter to a neural network model (learning model), performed by the first device, and updating channel estimates.);
     transmitting the [optimized] parameter to the user device (Zeng: [0103-0106] – corresponds to second device receiving the parameters as feedback indicators for the one or more parameters.); and
     applying the [optimized] parameter in a signal detection for the multi-input multi-output system at the user device (Zeng: [0104-0106] – corresponds to second device adjusting one or more input parameters for communication over the channel with first device based on received parameters; second device may also select certain parameters from received parameters. See also [0078-0079] describing the first and second devices are operable to support MIMO communications, suggesting the communication channel between the first and second device is a MIMO communication.).
            Although Zeng discloses determining operational parameters for MIMO communication between a base station and a user equipment, wherein online training of a neural network is utilized for channel estimation, Zeng does not expressly disclose optimizing a parameter through a deep learning algorithm.
            However, this feature cannot be considered new or novel in the presence of Muraoka. Muraoka is similarly concerned with detecting MIMO signals in a communication environment in which a neural network model is applied for signal detection (Muraoka: [0011-0012], [0031-0032], [0049], and [0070]). Muraoka discloses optimizing a parameter for the user device based on channel information through a deep learning algorithm (Muraoka: [0046-0049] – based on received signals, a deep learning belief prediction algorithm processes learning iterations with scaling/damping factors that may be updated (see [0069-0076]) to an optimal set of parameters per iteration of learning.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the real-time neural network learning of Zeng in view of the deep learning neural network of Muraoka to optimize parameter sets for signal detection in MIMO for the reasons of improving detection accuracy of MIMO signals (Muraoka: [0004-0005]).
            Regarding Claim 2, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Muraoka further discloses applying the optimized parameter includes executing an expectation propagation algorithm to proceed with the signal detection of the multi-input multi-output system at the user device (Muraoka: [0046-0049] – based on received signals, a deep learning belief prediction algorithm processes learning iterations with scaling/damping factors that may be updated (see [0069-0076]) to an optimal set of parameters per iteration of learning.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the real-time neural network learning of Zeng in view of the deep learning neural network of Muraoka to optimize parameter sets for signal detection in MIMO for the reasons of improving detection accuracy of MIMO signals (Muraoka: [0004-0005]).
            Regarding Claim 3, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Muraoka further discloses applying the optimized parameter includes executing an iteratively interference cancellation algorithm to proceed with the signal detection of the multi-input multi-output system at the user device (Muraoka: [0054-0055] – belief propagation (BP) detector includes interference cancellers for softening interference per iteration.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the real-time neural network learning of Zeng in view of the deep learning neural network of Muraoka to optimize parameter sets for signal detection in MIMO with interference cancellation for the reasons of improving detection accuracy of MIMO signals (Muraoka: [0004-0005]).
             Regarding Claim 4, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Muraoka further discloses the parameter is damping factor (Muraoka: [0047] – the parameter set includes at least a damping factor.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the real-time neural network learning of Zeng in view of the deep learning neural network of Muraoka to optimize parameter sets, including damping factors, for signal detection in MIMO for the reasons of improving detection accuracy of MIMO signals (Muraoka: [0004-0005]).
            Regarding Claim 5, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Zeng further discloses the real-time channel information is in a form of a plurality of singular values or characteristics of the plurality of singular values (Zeng: [0101-0103] – corresponds to receiving one or more values (reference signals) and applying weights according to input parameters associated with the reference signals.).
            Regarding Claim 7, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Muraoka further discloses the real-time channel information is in a form of a plurality of channel gains (Muraoka: [0060-0064] and [0087-0088] – channel estimation (through the Belief Generator, as part of the BP algorithm) translates channel measurements to a set of gains; the algorithm may be applied in channel decoding which requires channel gain values.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the real-time neural network learning of Zeng in view of the deep learning neural network of Muraoka to optimize parameter sets, based on channel gains, for signal detection in MIMO for the reasons of improving detection accuracy of MIMO signals (Muraoka: [0004-0005]).
            Regarding Claim 8, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Muraoka further discloses the real-time channel information is in a form of a plurality of channel delays (Muraoka: [0084] – corresponds to a latency constraint on received signals (defined as a one-way delay).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the real-time neural network learning of Zeng in view of the deep learning neural network of Muraoka to optimize parameter sets, based on channel delay, for signal detection in MIMO for the reasons of improving detection accuracy of MIMO signals (Muraoka: [0004-0005]).
            Regarding Claim 10, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 1, wherein Zeng further discloses the user device is a mobile device (Zeng: [0057], [0060] – UE may be mobile or stationary.).


11.         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zeng and Muraoka, and further in view of United States Patent Application Publication 2021/0182658 A1 to Wang et al. (hereinafter “Wang”).
            Regarding Claim 6, the combination of Zeng and Muraoka discloses the method of parameter estimation for the multi-input multi-output system based on deep learning as claimed in claim 5, but the combination does not expressly disclose wherein the characteristics of the plurality of singular values are maximum values, minimum values or average values.
            However, this feature for classifying values for channel characteristics into minimum, average, or maximum values is not new or novel in the presence of Wang. Wang is similarly concerned with deep learning neural networks in MIMO communications (Wang: [0003-0004], [0103]). Wang discloses collecting channel values wherein characteristics of the plurality of singular values are maximum values, minimum values or average values (Wang: [0068-0070] – corresponds to characterizing values into maximum and average groups for inclusion in the neural network model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the neural network model of the combination in view of the values entered into the neural network of Wang to sort characterized values for the reasons of reducing cost and complexity for retrieving data at the receiver (Wang: [0002]).	

Allowable Subject Matter
12.          Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.        Claims 11-40 are allowed.
14.        The following is an examiner’s statement of reasons for allowance: with respect to claim 11, a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references, including references Zeng, Muraoka, or Wang, either suggest or disclose, individually or in combination, a method comprising at least the steps of storing real-time channel information of each of the plurality of user devices and optimized parameters of the plurality of user devices in a storage device of the base station; creating another connection between the base station and another user device entering the coverage of the base station; transmitting another real-time channel information from the other user device to the base station through the other connection, wherein the other real-time channel information is the channel status of the other user device after the creation of the other connection between the base station and the other user device; retrieving the storage device by the base station to compare the other real-time channel information with the real-time channel information of each of the plurality of user devices to find out the channel similarity therebetween; transmitting one of the optimized parameters to the other user device by the base station, wherein the one of the optimized parameters corresponds to the real-time channel information of one of the plurality of user devices that has a highest channel similarity to the other real-time channel of the other user device; applying the one of the optimized parameters in a signal detection of the multi-input multi-output system at the other user device.
     With respect to claim 21, a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references, including references Zeng, Muraoka, or Wang, either suggest or disclose, individually or in combination, a method comprising at least the steps of optimizing a parameter for the user device based on the real-time channel information through a deep learning algorithm, as performed by the base station; transmitting a plurality of weights of a training network of the deep learning algorithm from the base station to the user device; generating the parameter by the user device based on the plurality of weights of the training network; and applying the generated parameter in a signal detection for the multi-input multi-output system at the user device.
     Claim 31 is similarly allowed as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2003/0158709 A1 to Ishida et al. at [0006], [0069-0071], [0075], [0284];
US PGPub 2018/0098330 A1 to Nguyen et al. at [0003], [0005], [0127], [0147];
US PGPub 2018/0279329 A1 to Chen et al. at [0002], [0006], [0067];
US PGPub 2018/0367192 A1 to O’Shea et al. at Abstract, [0005-0006], [0010], [0039];
US PGPub 2020/0169895 A1 to Chen et al. at [0076], [0087];
US PGPub 2020/0266910 A1 to O’Shea et al. at [0048-0049], [0071-0077];
US PGPub 2020/0313736 A1 to Jana et al. at [0022], [0033-0037], [0052];
US PGPub 2020/0343962 A1 to Kwon et al. at [0053];
US PGPub 2020/0358514 A1 to Landis et al. at [0013], [0117], [0136-0137];
US PGPub 2021/0099207 A1 to Mao et al. at [0053-0058], [0186];
US PGPub 2021/0110261 A1 to Lee et al. at Abstract, [0011-0015], [0100-0107];
US PGPub 2021/0218607 A1 to Ait Aoudia et al. at [0041], [0053-0055], [0069], [0078];
US PGPub 2021/0314198 A1 to Kwon at [0007], [0047], [0052], [0091];
US PGPub 2021/0320750 A1 to Muraoka et al. at [0011-0018], [0053-0054], [0071-0078], [0116], [0121];
US PGPub 2021/0326701 to Bai et al. at [0006-0010], [0055-0058], [0075-0085];
US PGPub 2021/0345134 A1 to Ottersten et al. at [0058], [0232];
US PGPub 2022/0014398 A1 to Andrews et al. at [0008], [0029-0030], [0036], [0065], [0090], [0096]; and
US PGPub 2022/0140850 A1 to Luo at [0022], [0031-0035], [0049-0059], [0062], [0076], [0090-0097], [0113-0114].

17.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 13, 2022